[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Disciplinary Counsel v. Broyles, Slip Opinion No. 2015-Ohio-4442.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                         SLIP OPINION NO. 2015-OHIO-4442
                       DISCIPLINARY COUNSEL v. BROYLES.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
       may be cited as Disciplinary Counsel v. Broyles, Slip Opinion No.
                                   2015-Ohio-4442.]
Attorneys―Misconduct―Representing new client in same matter as former client
        when new client’s interests are adverse to former client’s―Public
        reprimand.
     (No. 2015-0598—Submitted May 6, 2015—Decided October 29, 2015.)
    ON CERTIFIED REPORT by the Board of Commissioners on Grievances and
                  Discipline of the Supreme Court, No. 2014-106.
                             _______________________
        Per Curiam.
        {¶ 1} Respondent, Bruce Martin Broyles of Boardman, Ohio, Attorney
Registration No. 0042562, was admitted to the practice of law in Ohio in 1989. On
December 15, 2014, relator, disciplinary counsel, charged Broyles with
professional misconduct. Broyles had represented The Bank of New York Mellon
                               SUPREME COURT OF OHIO




(“NY Mellon”) at a default hearing in a foreclosure case and obtained a judgment
against Felix and Barbara Aponte. Approximately nine months later, Broyles was
retained by the Apontes to defend them in the foreclosure action filed by NY
Mellon. Broyles subsequently filed a motion for relief from judgment and other
pleadings in the case, arguing that the default judgment he had previously obtained
against the Apontes should be vacated. NY Mellon did not give informed consent
to allow Broyles to represent the Apontes.
        {¶ 2} A panel of the Board of Professional Conduct1 considered the cause
on the parties’ consent-to-discipline agreement. See Gov.Bar R. V(16).
        {¶ 3} In the consent-to-discipline agreement, Broyles stipulates to the facts
alleged in relator’s complaint and agrees that his conduct violated Prof.Cond.R. 1.9
(prohibiting a lawyer who has formerly represented a client in a matter from
representing another person in the same matter in which that person’s interests are
materially adverse to the interests of the former client).
        {¶ 4} The parties stipulate that the mitigating factors include the absence of
a prior disciplinary record, Broyles’s cooperative attitude toward the disciplinary
proceedings, his full and free disclosure of his actions, and his acknowledgement
that his actions were improper. See Gov.Bar R. V(13)(C)(1) and (4). The parties
agree that there are no aggravating factors. Based upon Broyles’s stipulated
misconduct and these factors, the parties stipulate that the appropriate sanction for
Broyles’s misconduct is a public reprimand.
        {¶ 5} The panel and board found that the consent-to-discipline agreement
conforms to Gov.Bar R. V(16) and recommend that we adopt the agreement in its
entirety. In support of this recommendation, the parties referred to Geauga Cty.
Bar Assn. v. Psenicka, 62 Ohio St. 3d 35, 577 N.E.2d 1074 (1991) (a public
reprimand was the appropriate sanction for an attorney who represented the

1
  Effective January 1, 2015, the Board of Commissioners on Grievances and Discipline has been
renamed the Board of Professional Conduct. See Gov.Bar R. V(1)(A), 140 Ohio St. 3d CII.




                                             2
                                January Term, 2015




husband in a divorce action after withdrawing from representing the wife in the
same proceeding). In addition, the panel considered Cleveland Metro. Bar Assn. v.
Leiken, 143 Ohio St. 3d 21, 2014-Ohio-5220, 34 N.E.3d 73 (a public reprimand was
the appropriate sanction for an attorney who represented a passenger in a
negligence action against a driver who the attorney previously represented
regarding the same automobile accident).
       {¶ 6} We agree that Broyles violated Prof.Cond.R. 1.9 and, as stated in the
parties’ agreement and as indicated by the cited precedent, that this conduct
warrants a public reprimand. Therefore, we adopt the parties’ consent-to-discipline
agreement.
       {¶ 7} Accordingly, Bruce Martin Broyles is hereby publicly reprimanded.
Costs are taxed to Broyles.
                                                            Judgment accordingly.
       O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                               _________________
       Scott J. Drexel, Disciplinary Counsel, and Audrey E. Varwig, Assistant
Disciplinary Counsel, for relator.
       Bruce Martin Broyles, pro se.
                               _________________




                                        3